                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    DEVONTE’ REESE,                                        Case No. 2:19-CV-209 JCM (NJK)
                 8                                           Plaintiff(s),                       ORDER
                 9           v.
               10     NPSG GLOBAL, LLC,,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff DeVonte’ Reese’s (“plaintiff”) motion for
               14     conditional certification and approval of Hoffman-Laroche notice pursuant to 29 U.S.C.
               15     § 216(b). (ECF No. 52). Defendant NPSG Global, LLC (“defendant”) filed a response (ECF
               16     No. 59), to which plaintiff replied (ECF No. 60).
               17     I.     Background
               18            The instant action arises from defendant allegedly misclassifying certain employees as
               19     either 1099 independent contractors or salaried exempt employees. (ECF No. 52 at 5). As a
               20     result, the misclassified employees were (1) denied overtime pay and (2) paid less than minimum
               21     wage as required by the Fair Labor Standards Act (“FLSA”) and Nevada law. Id.
               22            In April 2015, defendant hired plaintiff as a “tier III laborer.”1 Id. at 7. Defendant paid
               23     plaintiff $200 per day for up to twelve hours of work and $25 per hour thereafter. Id. However,
               24     plaintiff alleges that “[d]efendant frequently failed to pay [p]laintiff at the contracted rate of
               25     $25.00 per hour for hours Plaintiff worked in excess of 12 in a day, despite this being a regular
               26
               27            1
                               Tier I, tier II, and tier III laborers have the same job description, duties, and obligations.
                      (ECF No. 52 at 7–8). Defendant differentiated between tiers of laborers based upon their tenure,
               28     with “tier I” laborers being the least experienced and “tier III” laborers being the most
                      experienced.
James C. Mahan
U.S. District Judge
                1     occurrence.” Id. at 8. Plaintiff avers that defendant improperly characterized him and the other
                2     laborers as 1099 independent contractors instead of hourly non-exempt employees. Id.
                3             In January 2016, defendant promoted plaintiff to “site lead” and reclassified him as a
                4     salaried W-2 employee. Id. At most, plaintiff was paid an annual salary of $55,000, and he was
                5     not paid for any overtime hours that he worked. Id. at 8–9. Plaintiff alleges that “[d]efendant
                6     has misclassified all other site leads it employs as salaried exempt employees, thereby unlawfully
                7     depriving them of overtime pay.” Id. at 9.
                8             Defendant promoted plaintiff to “project manager” in January 2017, and increased his
                9     salary to $75,000. Id. “Plaintiff was still considered a salaried exempt employee during the
              10      entirety of his time as a project manager with Defendant, and he was never paid overtime pay
              11      despite routinely working significantly more than 40 hours in a workweek.” Id. at 10.
              12              Plaintiff alleges that his job duties did not change substantially over this time, despite the
              13      promotions. Id. at 7–9. As a result, plaintiff’s job duties predominantly entailed manual labor
              14      regardless of his job title. Id. Plaintiff further alleges that he raised concerns and lodged
              15      grievances with his wrongful classification as a salaried employee several times. (ECF No. 1 at
              16      6). Each time, defendant responded that there was no issue with his wages, status, pay, or hours.
              17      Id.
              18              Plaintiff then filed the instant case alleging six causes of action: (1) failure to pay wages
              19      in violation of the FLSA, (2) failure to pay overtime wages in violation of the FLSA, (3) failure
              20      to pay minimum wages in violation of the Nevada Constitution, (4) failure to pay wages for all
              21      hours worked in violation of Nevada law, (5) failure to pay overtime wages in violation of
              22      Nevada law, and (6) failure to pay all wages due and owing upon termination in violation of
              23      Nevada law.
              24              Plaintiff now moves to certify all exempt-classified project managers and site leads as a
              25      class for the purposes of his FLSA claims.2
              26
                              2
                                 Plaintiff originally wanted to certify tier I, tier II, and tier III laborers, crew leads, site
              27      leads, and project managers in the United States within the last three years. After defendant’s
                      response to the instant motion, plaintiff “withdr[ew] his request that notice be sent to non-exempt
              28      [t]ier I-III laborers, [p]roject [m]anagers and [s]ite [l]eads classified as non-exempt, and 1099
                      employees whose only work for NPSG occurred before February 4, 2016.” (ECF No. 60 at 1).
James C. Mahan
U.S. District Judge                                                     -2-
                1     II.       Legal Standard
                2               Under the FLSA, an employee may initiate a collective action on behalf of himself or
                3     herself and other similarly situated people. 29 U.S.C. § 216(b). Although the FLSA does not
                4     define the term “collective action,” the Ninth Circuit held that a collective action is “an action
                5     brought by an employee or employees for and on behalf of himself or themselves and other
                6     employees similarly situated.” Gray v. Swanney-McDonald, Inc., 436 F.2d 652, 655 (9th Cir.
                7     1971) (quoting H. R. Rep. No. 326, 80th Cong., 1st Sess. at 14) (internal quotations omitted).
                8               The FLSA does not require certification for collective actions; however, “certification in
                9     a § 216(b) collective action is an effective case management tool, allowing the court to control
              10      the notice procedure, the definition of a class, the cutoff date for opting-in, and the orderly
              11      joinder of parties.” Edwards v. City of Long Beach, 467 F. Supp.2d 986, 989 (C.D. Cal. 2006).
              12      “Whether to permit a collective action under the FLSA is within the court’s discretion, and
              13      neither the Supreme Court nor the Ninth Circuit has defined ‘similarly situated.’” Dualan v.
              14      Jacob Transp. Servs. LLC, 172 F. Supp. 3d 1138, 1144 (D. Nev. 2016) (footnote citation
              15      omitted).
              16                Courts in this circuit address certification for collective actions in two stages. See, e.g.,
              17      Dualan, 172 F. Supp. 3d 1138; Lewis v. Nevada Prop. 1, LLC, No. 2:12-CV-01564-MMD, 2013
              18      WL 237098 (D. Nev. Jan. 22, 2013); Davis v. Westgate Planet Hollywood Las Vegas, LLC, No.
              19      208-CV-00722-RCJ-PAL, 2009 WL 102735 (D. Nev. Jan. 12, 2009). “[T]he court must first
              20      decide, based primarily on the pleadings and any affidavits submitted by the parties, whether the
              21      potential class should be given notice of the action.” Leuthold v. Destination Am., 224 F.R.D.
              22      462, 467 (N.D. Cal. 2004) (citations omitted). The second stage occurs “[o]nce discovery is
              23      complete and the case is ready to be tried, [when] the party opposing class certification may
              24      move to decertify the class.” Id.
              25      III.      Discussion
              26             A. Class certification
              27                Because the parties in this case have not engaged in substantial discovery, the court
              28      reviews the instant motion under the FLSA’s first-stage analysis. At this stage, “[t]he [c]ourt

James C. Mahan
U.S. District Judge                                                     -3-
                1     must determine whether the potential plaintiffs are ‘similarly situated’ to create an opt-in class
                2     under § 216(b).” Lewis, 2013 WL 237098, at *7; see also Chemi v. Champion Mortg., No. 05-
                3     CV-1238 WHW, 2006 WL 7353427, at *3 (D.N.J. June 21, 2006) (“The threshold issue in
                4     determining whether it is appropriate to authorize class notice in an FLSA action is whether the
                5     class members are ‘similarly situated.’”). “Because the court generally has a limited amount of
                6     evidence before it, the [i]nitial determination is usually made under a fairly lenient standard and
                7     typically results in conditional class certification.” Leuthold v. Destination Am., 224 F.R.D. at
                8     467. “At this procedural stage, the court does not resolve factual disputes, decide substantive
                9     issues going to the ultimate merits, or make credibility determinations.” Dualan, 172 F. Supp.
              10      3d at 1144.
              11             Despite the lenient standard applied at the first stage, plaintiff must prove the propriety of
              12      class certification with more than “unsupported assertions of widespread violations.” Lewis,
              13      2013 WL 237098, at *8 (citing Edwards v. City of Long Beach, 467 F.Supp.2d 986, 990
              14      (C.D.Cal.2006)).     Instead, plaintiff must present “substantial allegations, supported by
              15      declarations or discovery, that ‘the putative class members were together the victims of a single
              16      decision, policy, or plan.’” Benedict v. Hewlett–Packard Co., No. 13-CV-00119-LHK, 2014 WL
              17      587135, at *5 (N.D. Cal. Feb. 13, 2014) (quoting Villa v. United Site Services of Ca., No. 5:12-
              18      CV-00318-LHK, 2012 WL 5503550, at *13 (N.D. Cal. Nov. 13, 2012)).
              19             The court finds sufficient evidence to show that plaintiff has met his lenient first-stage
              20      burden. Defendant argues that the majority of project managers’ obligations are managerial and
              21      administrative. (ECF No. 59 at 4–8). However, plaintiff provides an email correspondence from
              22      Kristopher Mcintosh, a manager with NPSG, that indicates that project managers were frequently
              23      assigned to job sites where they acted as “support laborers.” (ECF No. 62-1 at 3). Any project
              24      manager who “d[id] not embrace this understanding [would] be put on unpaid leave until NPSG
              25      ha[d] a project for [them] to manage.” Id. Indeed, plaintiff alleges that he met with Mcintosh
              26      and Tyler Fribery, another NPSG manager, to discuss his concerns after plaintiff received the
              27      email. (ECF No. 62 at 5). At that meeting, plaintiff “was specifically told that the ‘[p]roject
              28

James C. Mahan
U.S. District Judge                                                  -4-
                1     [m]anager’ role at NPSG was to be nothing more than a ‘face and mouth,’ and that [they] were
                2     really just needed ‘from the shoulders down.’” Id.
                3              In light of this evidence, plaintiff has shown a possible policy of treating project
                4     managers are exempt, salaried employees despite their job descriptions and duties regularly
                5     requiring them to engage in manual labor, rather than administrative or managerial functions.
                6           B. Plaintiff’s proposed notice
                7              Next, the court considers whether to approve plaintiff’s proposed notice and opt-in forms.
                8     After plaintiff substantially limited the scope of his proposed class, he provided amended notice
                9     and opt-in forms with his reply. (ECF Nos. 61-4 and 61-5). Notably, defendant did not lodge
              10      any specific objections with the previous form. Instead, defendant summarily objected “to the
              11      substance and method of plaintiff’s proposed notice.”3 (ECF No. 59 at 23).
              12               Accordingly, the court hereby conditionally approves plaintiff’s amended notice and opt-
              13      in form. Plaintiff will be authorized to serve the proposed notice and opt-in forms by first class
              14      mail and email unless defendant files specific objections to the proposed forms by 5:00 p.m. on
              15      December 3, 2019.
              16      IV.      Conclusion
              17               Accordingly,
              18               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
              19      conditional certification and approval of Hoffman-Laroche notice (ECF No. 52) be, and the same
              20      hereby is, GRANTED.
              21
              22
              23
              24               3
                                 Defendant also objects to providing plaintiff with the contact information for potential
                      plaintiffs and requests that any such information be provided to a third party. (ECF No. 59 at
              25      24). Defendants cursorily argue that providing plaintiff with NPSG’s employees’ contact
                      information raises privacy concerns. Id. However, the court “presume[s] that [plaintiff’s
              26      attorneys] are professionals and officers of this court who recognize and perform their ethical
                      obligations.” Cardoza v. Bloomin’ Brands Inc., No. 13-CV-1820-JAD-NJK, 2014 WL 5454178,
              27      at *5 (D. Nev. Oct. 24, 2014). Accordingly, the court does not find reason to require that
                      potential plaintiffs’ contact information be provided only to a third party.
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1            IT IS FURTHER ORDERED that defendant must provide plaintiff’s counsel with the
                2     names and last-known addresses of all employees covered by the collective action within 60 days
                3     and in Microsoft Excel or compatible electronic format.
                4            IT IS FURTHER ORDERED that, upon final court approval of the notice and opt-in
                5     forms, plaintiffs must serve them by first-class mail or email.
                6            IT IS FURTHER ORDERED that the potential plaintiffs shall have 90 days from the date
                7     of mailing of the notice and consent-to-sue forms to submit their opt-in forms.
                8            IT IS FURTHER ORDERED that defendant shall file its specific, written objections, if
                9     any, to plaintiff’s proposed notice and opt-in forms by 5:00 p.m. on December 3, 2019.
              10             DATED November 14, 2019.
              11                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -6-
